"Worden, J.
In this case there are two papers, one at the commencement and one at the conclusion of the tran*177script, purporting to be assignments of error, but neither of them sets forth the names of the parties at all, as required by Rule 1 of this court. Eor this reason, the appellee has filed a motion to dismiss the appeal. The motion must be sustained. The State, ex rel. Childers, v. Delano, 84 Ind. 52.
Opinion filed at May term, 1880.
Petition for a rehearing overruled at November term, 1880.
The appeal is dismissed, at the costs of the appellant.